COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex Parte Cypress Creek EMS

Appellate case number:      01-16-00523-CR

Trial court case number:    2096756

Trial court:                County Criminal Court at Law No. 4 of Harris County

        On July 14, 2016, we abated this case, remanded to the trial court, and directed the
trial court to execute a certification of appellant’s right to appeal indicating whether
appellant has the right to appeal. The court reporter has filed a reporter’s record of the
abatement hearing. And the district clerk has filed a supplemental clerk’s record
containing the certification of appellant’s right to appeal. Accordingly, we REINSTATE
this case on the Court’s active docket.
       Further, the Court will consider briefing in this appeal of the trial court’s denial of
appellant’s application for a writ of habeas corpus, filed pursuant to Texas Rule of
Appellate Procedure 31. Appellant’s brief will be due within 20 days of the date of this
order. See TEX. R. APP. P. 31.1; cf. TEX. R. APP. P. 38.6(a). Appellee’s brief will be due
within 20 days of the date the appellant’s brief is filed. Cf. TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually        Acting for the Court


Date: September 13, 2016